HENDERSON, J.,
dissenting.
I do not concur in affirming the conviction in this case. The defendant was convicted of murder in the first degree, without recommendation to mercy, and sentenced to death. The record shows that the prisoner was represented in his defense by counsel appointed by the court. After conviction, a statement was made, on motion for a new trial, embodying a full transcript of the proceedings on the trial, from which it appears that Charles W. Zane, assistant district attorney, and William H. Dickson, eoun-sel, appeared for the people. The record shows that Mr. .Dickson examined and cross-examined all the witnesses; indeed, that he conducted the entire case for the people, except that Mr. Zane, at the conclusion of the evidence, opened the argument to the jury for the prosecution, and that Mr. Dickson closed the argument. All this is shown in the record in detail, and nothing whatever is shown or stated as to how or in what manner Mr. Dickson became connected with the case, or that there was any reason shown for his appearance,.or for allowing him to close the argument, instead of the assistant district attorney, or that the attention of the court was called to it in any manner, or that any objection was made to it. Indeed, there is nothing said about it, except a detailed statement of the facts. The statute provides (subdivision 5, sec. 257, p. 115, Crim. Proc. Act 1878) as follows: “When the evidence is concluded, unless the case is submitted to the jury on either side, or on both sides, without argument, the prosecuting attorney, or other counsel for the people, must open, and the prosecuting attorney may conclude, the argument.'” By the next section it is provided: “When the state of the pleadings requires it, or in any other case for good reasons, and in the sound discretion of the court, the order of argument prescribed in the last section may be departed from.” . By what is known as the “Poland Act,” the district attorney has charge and control of all prosecutions under the laws of the territory; so, it stands just as though the district attorney was named *464in tlie statute above quoted, instead of tbe prosecuting attorney. It will be seen that the record shows that in this case there was done just what the statute says shall not be done except for good reasons shown, and in the sound discretion of the court. The people were represented by an assistant district attorney of ability and experience, and the other counsel that appeared for the people was not the district attorney, and is not an assistant. Of all this, this court has judicial knowledge, as the laws of Congress (section 2 of the Poland act of 1874; Comp. Laws 52) provide that the district attorney or his assistants shall perform the duties of prosecuting officers under the laws of the territory, and also provides that the appointments and oaths of office of such assistants shall be filed in this court. It is argued in support of the conviction, that this question is not available to the prisoner, because the record is silent upon the subject, and therefore the presumption is that good cause was shown. I do not concur in this view. After this conviction and sentence, this record was made up, and, as^ before stated, states the facts in detail;' the stenographer’s notes, fully transcribed, being a part of the record. The statute says that the prosecuting attorney may conclude the argument. The statute has carefully and definitely prescribed the order of the argument, and jjrovided that, when other counsel than the prosecuting attorney appear for the people, they may open the argument, but shall not close it, unless, upon cause shown, the court in its sound discretion permits it. In order to change this order of argument, some cause must be shown. The sound discretion of the court is required to be exercised. The assistant district attorney was there; and if a showing was made, and the judgment of the court was taken upon it, I think the record should show it; and that if it does not, in a capital case, we ought not to indulge in any presumption that it was done. We are referred to the case of People v. Strong, 46 .Cal,, 302. In that case the court held, under a statute like ours, that it is improper to allow other counsel than the prosecuting attorney to close the argument, without good cause shown; but they say that it *465is to be presumed that it was shown, unless the contrary appears. That was a case of larceny. The report of the case upon this branch is very meager. As to whether counsel for the defendant appeared for him by order of the court, or in the ordinary way, on his own employment, is not stated. It does appear, however, that counsel for the prisoner objected to the closing of the argument by other counsel than the prosecutmg attorney, and that the court overruled him. It therefore does affirmatively appear that the judgment of the court was called into action upon the subject, and the court only decided that they would not undertake to say that there was no evidence or showing to support the ruling of the court when the record is silent upon that subject, but does show the ruling. In the case at bar there is nothing to show that the court was called upon in any way to exercise its jridgment. It is urged that, as no objection was made in the court below, the prisoner cannot now have the benefit of it. The prisoner was not represented by coun-’ sel employed by himself. The court appointed counsel to conduct the defense, and, through one of its officers, undertook to conduct his defense for him. It is true that the counsel who appeared in this case is of unimpeachable integrity and great ability, but this does not, in my judgment, alter the case. Indeed, to have such counsel close the argument when employed by private parties would be more dangerous to the defendant than counsel of less ability. I think where the' charge is murder in the first degree, and the people are represented by the assistant district attorney on the trial, and the prisoner is defended by counsel appointed by the court, and, after conviction and sentence to death, a statement is made on motion for new trial, embodying a detailed statement of the evidence and proceedings on the trial, and it appears from such statement that other counsel than the district attorney appeared, conducted the prosecution, and closed the argument to the jury, the record ought to show why the statutory rule was departed from, and, if no reason for it appears, that this court ought not to indulge in any presumptions against the prisoner in relation to it.
*466Again, the statute (section 1920, Comp. Laws 1876, p. 586) provides: “Every person gnilty of murder in tbe first degree shall suffer death, or, upon recommendation of the jury, may be imprisoned at hard labor in the penitentiary for life, at the discretion of the court.” ... It will be seen by this statute that, in a measure, the jury fix the punishment in cases of murder in the.first degree. Without this recommendation, the court has no discretion in the matter whatever but to fix the day of execution. In this case the attention of the jury was not called to this statute, nor were they instructed in relation to it. The charge is given in full, and incidental remarks of the court during the trial, but nowhere is this statute called to the attention of the jury. Several sections of the statute were read to the jury in the charge of the court, and some that are found on the same page with this one. I think the attention of the jury ought to have been called to this statute, and they instructed in relation to it; ■and that for' this reason the conviction ought to be set aside, and a new trial ordered. The prisoner was deprived of a substantial right. The determination of the question as to whether he should suffer death or imprisonment was one of vital consequence to him. The jury, to whom the statute commits the determination of that question, at least in part, were not informed of their duty and responsibility in the matter, so as to require them to exercise their judgment and discretion in relation to it, and by the verdict they rendered the court had none.
This record, at least to my mind, shows that the verdict and judgment is a harsh one. The homicide occurred when all the parties were more or less intoxicated. It was in a difficult}!- then immediately springing up between them over a most trivial matter, and proceeding at once to blows, and from blows to the homicide; the deceased and the prisoner being friends up to that time. From the time when the difficulty first arose to the time of the homicide could not have been more than 10 minutes, and perhaps not more than half that time. If speculations and presumptions are to be indulged' in, the one most reasonable to my mind is that the secret of the *467harsh verdict and judgment in this case is found in tbe matters before stated.
I think the judgment should be reversed, and a new trial ordered.